DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  claim 13, line 7, after “from” delete [[the]] and insert a thereat.  Also in claim 13, line 7, after “computing” delete [[device’s]] and insert device thereat.
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: claim 1 recites “A primary computing device configured to detachably connect to a companion computing device, comprising: 
a connector configured with magnetism, in which the connector is positioned at or adjacent to an edge of the primary computing device; and


a rotatable shaft positioned inside the primary computing device and which extends from a top half portion to a lower half portion of the primary computing device, wherein the rotatable shaft is positioned directionally beneath the connector.”  These limitations are not taught or adequately suggested in the prior at of record.  Claims 2-12 depend, either directly or indirectly, from claim 1 and are therefore allowed for at least the same reasons.  Furthermore, the limitations recited in claim 13, as amended by the Examiner, are also not taught or adequately suggested in the prior art of record.  Claims 14-20 depend, either directly or indirectly, from claim 13 and are therefore allowed for at least the same reasons.  
The closest prior art (i.e., U.S. Pat. Appl. Publ. No. US2017/0257146 to Szeto) discloses an electronic device having both a primary and companion computing device, respectively, and connectors configured with magnetism, but fails to anticipate or render the above limitations obvious, when considered in view of the remaining claim language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 


preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY Q EDWARDS whose telephone number is (571)272-2042. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in 

Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
November 6, 2021